UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       11/27/2019
 JESSICA WROBLESKI,

                                   Plaintiff,

                       -against-
                                                                     18-CV-8208 (VSB)
 CITY OF NEW YORK; LITTLE FLOWER
 CHILDREN AND FAMILY SERVICES;                                   ORDER OF SERVICE
 SHEILA JOHNSON; DAVID USDAN;
 BARBARA SIMON; NEW YORK CITY,

                                   Defendants.

VERNON S. BRODERICK, United States District Judge:

       Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 1983, alleging that

Defendants violated her constitutional rights. By order dated November 5, 2018, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis.

       Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on

the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Little Flower Children & Family

Services, Barbara Simon, Sheila Johnson, David Usdan, and the City of New York through the

U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (USM-285 form) for each of these defendants. The Clerk of

Court is further instructed to issue a summons and deliver to the Marshals Service all the

paperwork necessary for the Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if her address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Little Flower Children & Family Services, Barbara Simon, Sheila Johnson, David

Usdan, and the City of New York and deliver all documents necessary to effect service to the

U.S. Marshals Service.

SO ORDERED.

 Dated:    November 27, 2019
           New York, New York

                                                           VERNON S. BRODERICK
                                                           United States District Judge



                                                  2
        DEFENDANTS AND SERVICE ADDRESSES


Little Flower Children and Family Services
630 Flushing Avenue
Brooklyn, New York 11208

Sheila Johnson
Little Flower Children and Family Services
630 Flushing Avenue
Brooklyn, New York 11208

Barbara Simon
Little Flower Children and Family Services
630 Flushing Avenue
Brooklyn, New York 11208

David Usdan, Dir. Of MHS Office of NYS Family Court NYC
60 Lafayette Street
New York, N.Y. 10013

City of New York
100 Church Street
New York, N.Y. 10007
